DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 1-14 are currently pending and under examination. 

Priority
This application is a divisional of Application No. 13/575,637, filed on October 22, 2012, which is a National Stage Entry of International Application No. PCT/EP2010/050977 filed on January 28, 2010.
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).

(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Claim Interpretation: Under the broadest reasonable interpretation, the claimed invention is directed to method and computer readable storage medium for planning an application of heat to an associated body part of an associated patient by using a model to simulate applying heat to specific target tissue associated with the patient and determine a heat treatment plan. 
As discussed in the MPEP, abstract ideas include mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations; see MPEP § 2106.04(a)(2), subsection I); certain methods of organizing human activity (see MPEP § 2106.04(a)(2), subsection II); and mental processes (concepts performed in the human mind including an observation, evaluation, judgment, opinion; see MPEP § 2106.04(a)(2), subsection III). In this case, the instant claims are directed to a process that recites abstract ideas for the reasons set forth in the following two-step analysis:
Step 2A (prong 1): Claims 1 and 8 recite mental processes. In particular, the obtaining, identifying, and retrieving steps are not limited to any particular steps or acts and amount to evaluating, analyzing, and/or organizing information which can be reasonably performed by the human mind of a scientist or engineer. As such, these steps fall within the “mental processes” and “organizing information” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the recitation of a processing unit in the claims does not negate the mental nature of these limitations because the claims merely use it as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). 
Claims 1 and 8 also recite mathematical concepts when read in light of the specification. In particular, the step for generating a “model” requires using a mathematical model for relating patient data with various tissue parameters (i.e. mathematical 
Step 2A (prong 2): The judicial exception is not integrated into a practical application for the following reasons. In this case, the additionally recited non-abstract step of “storing” the simulated heat treatment as a heat treatment plan (in the database) amounts to extra-solution activity and/or instructions to “apply” the exception in a generic way because it is a mere nominal or tangential addition to the claim. See MPEP 2106.05(g) and 2106.05(h). With regards to the recited processing unit and database, these are recited at a high level of generality and thus can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. In addition, applicant is reminded that “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application. 
Step 2B:  The claim(s) does/do not include additional elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception because the above non-abstract steps (including the full limitations and not just the verbs) amount to nothing more than insignificant extra-solution activity and/or Craciunescu et al. (Medical Physics, 2001, vol. 28, no. 11, pp.2289-96;), which teaches a system for hyperthermia treatment planning using a thermal simulation model of the body which is stored in a data processing unit (see entire). 
With regards to the claimed processing unit and database, as explained with respect to Step 2A Prong Two, these limitations are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Furthermore, the courts have also explained that the use of generic computer elements do not alone transform an otherwise abstract idea into patent-eligible subject matter. See DDR Holdings (Fed. Cir. 2014). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. Therefore, the claim(s) is/are not patent eligible. 
Dependent Claims: Claims 2-7 and 9-14 have been fully considered with regards to the two-part analysis but are also not patent eligible for the following reasons. In particular, all of these claims further limit the specificity of the abstract idea set forth above, or require performing additional steps that are also abstract ideas for reasons set forth above (e.g. determining a volume, adjusting the perfusion distribution model, etc.). As such, the claimed subject matter in the dependent claims fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mental processes and/or mathematical concepts. Therefore, based on the two-part analysis, the instantly rejected claims as a whole are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the October 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 and 8 is/are also rejected due to said dependency.   
Claims 1 and 8 recite “determining, by the processing unit based on simulating applying heat applied to specific spatial destinations in the individualized patient model, a simulated spatial heat distribution of the simulated heat in the treatment target tissue and in the non-treatment target tissue of the associated body part of the associated patient.” This limitation appears to be a critical aspect of the invention. However, the claim fails to clarify the boundaries of the mathematical/computational steps intended by the phrase “based on simulating applying heat applied to specific spatial destinations in the individualized patient model” such that the artisan would know how to avoid infringement. For example, in determining the area of a triangle, area is well understood to be “based on” the base and the height (since this relationship is defined by a well-known equation). In other words, the model must establish a correlation with the independent and dependent variables. A review of the specification appears to exemplify differential equations used for determining spatial heat distributions [0038], however, this is not commensurate in scope with what is being claimed and it is improper to import narrowing limitations found in the specification into the claims. See MPEP 2111.01. Therefore, the claim(s) is/are indefinite for failing to point out the requisite computational techniques that are included or excluded by the claim language, such that the artisan would know how to avoid infringement. Clarification is requested via amendment. 
the simulated spatial heat distribution of the applied simulated heat in the 25 4094325.2treatment target tissue matches the desired spatial distribution of heat in the treatment target tissue of the associated body part of the associated patient; and the simulated spatial heat distribution of the applied simulated heat in the non- treatment target tissue matches the desired spatial distribution of heat in the non- treatment target tissue of the associated body part of the associated patient.” It is unclear what limiting effect is intended by the italicized phrase above. This phrase does not appear to further limiting the “storing” step in any way but confusingly recites apparent process limitations that are performed by the processing unit which have nothing to do with how the simulated heat treatment is stored in the database, e.g. matching spatial distributions. Clarification is requested via amendment. 
Claims 7 and 14 recite “the permeability surface area product of the endothelium of the associated body part of the associated patient”. There is lack of antecedent basis for the permeability surface area product, because this product is not inherent to tissue (i.e. it is based on a mathematical calculation) and there is no previous process limitation in any of  the parent claims for determining said product. Correction is requested via amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wood et al. (J Vasc Interv Radiol., 2007, January; 18(1 Pt 1): 9–24; IDS filed 04/10/2019).
Wood provides a review of computational methods for image registration and fusion, thermal modeling, electromagnetic tracking, semiautomated robotic needle guidance, and multimodality imaging. Regarding claims 1 and 8, Wood obtaining patient-specific and tumor-specific preoperative images [page 3], wherein fused images can be used with computational thermal models (Fig 2) and images include both CT and MR [pages 3-4]. Wood teaches generating patient-specific FEA models and using the Pennes bioheat equation [pages 4-5 and Figure 2], wherein the patient specific model is based on planning images that include RF electrode position data and vessel geometry [page 5, para. 2, page 6], and the patient specific model is superimposed and registered with the planning CT images [pages 5 and 6, and Figures 2-11], that includes generic tissue parameters and physical features. Wood teaches manual, semiautomatic, and automatic image registration algorithms for matching preprocedural image data sets to intra- or postprocedural image sets [page 3].
Wood does not specifically retreiving a reference model of a temperature transport mechanism based on generic patient data, and generating a patient model based on the reference model, as claimed. However, Wood makes obvious this feature since the patient specific model is based on planning images that include RF electrode position data and vessel 
Wood teaches using the patient specific model for treatment planning simulations that include simulating heating in tissue and temperature distribution maps (i.e. spatial heat distribution) for a given needle location [pages 5-6 and Figures 2-6].  All of the above modeling and analysis operations are performed by a suitably programmed computer running specific software applications [page 7]. Therefore, Wood makes obvious the use of a computer processor with a database for storing data. 
Regarding claim(s) 2 and 9, Wood teaches image registration and fusion of multiple real-time images from imaging devices (e.g. CT and MR) that allow for visualizing changes in the locations of contrast agents in target lesions and extra-vascular spaces (i.e. spaces within organs) [page 7, Figures 1, 4, 6, 9, 16], which broadly meets the claim limitations. 
Regarding claim(s) 3, 4, 10, 11, Wood teaches determining (and storing) patient-specific temperature maps (i.e. spatial heat distributions of simulated heat treatments) in target tissue, wherein the heat is associated with specific temperatures (e.g. 50 degrees C) for guiding tumor ablation [page 5, entire, page 6, para. 1-3, Figures 2, 9, 11, 12].
Regarding claim(s) 5, 12, Wood teaches finite element models for modeling patient-specific treatment maps (isotherms) as discussed above, which are based on CT or MR images and incorporate thermal diffusion coefficients using the Pennes bioheat equation [pages 4-5 and Figure 2].
Regarding claim(s) 6, 13, Wood teaches determining (and storing) patient-specific temperature maps (i.e. spatial heat distributions of simulated heat treatments) in target tissue, which provide information on volume areas in which tissue necrosis will occur and allows for adjusting the model accordingly [page 2, para. 1, page 5, entire, page 6, para. 1-3, Figures 2, 9, 11, 12]. For these reasons, all elements of the instantly rejected claims are full envisioned or suggested by the teachings of Wood.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Craciunescu et al. (Medical Physics, 2001, vol. 28, no. 11, pp.2289-96) discloses a computational method for hyperthermia treatment planning using a model of the body (discrete vasculature, and anatomy). Craciunescu teaches obtaining images obtained from patient body parts using MRI imaging equipment (section I), including T2 images for geometry, MRA images for vessel depiction, DE-MRI relative perfusion maps, and MR thermometry data [p. 2290, Col .2, Section A, p. 2291, Col. 2, Section B].  Craciunescu teaches a data processing unit connected to the imaging equipment and a database (section I1. D) connected to the imaging equipment for storing images of the body and various data parameters, e.g. patient's geometry set "GMR"; relative perfusion index "RPI" maps (section II.A, first and second paragraphs; section II.B, last paragraph). Craciunescu teaches generating a FE model based on anatomical imaging data  retrieved from the database [p. 2291, Col. 2, Section B].  
Farace et al. (Phys. Med. Biol. 42 (1997) 2159–2174) teaches computational methods for mapping human tissue permittivities by MRI in hyperthermia treatment planning. The method requires obtaining MR images and complex permittivity values as input data in the computer modelling for hyperthermia treatment planning [Abstract]. 
Applicant is reminded that prior art rejections under 35 U.S.C. 102 and/or 35 U.S.C. 103 may, therefore, be applied in the next Office action in light of applicant's amendments, and that the next Office action can properly be made "Final" if these rejections are necessitated by amendment. See MPEP 706.07. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PABLO S WHALEY/Primary Examiner, Art Unit 3619